Stephens, J.
1. The evidence in this case — an action to recover the amount of an alleged partnership debt — authorized the inference that the plaintiff in error (defendant in the action) furnished to another person a building and fixtures to be used in the operating of a business by that person, in which that person contributed personal services and bore all the expenses of operating, and in which the defendant’s name did not appear, and in which he took no part, but received one third of the profits, ' to compensate him for the use of the building and fixtures, and that therefore he had no joint interest in the property of the alleged partnership, and the profits and losses of the business, but only a common interest in the profits alone, and that therefore he was not liable as a partner for a debt contracted by the other person in the operation of the business. Civil Code (1910), § 3158; Hall v. Stone, 11 Ga. App. 269; Thornton v. McDowell, 108 Ga. 3 (2) (33 S. E. 680).
2. The suit being for the amount of a debt contracted by the other person in the operation of the business, and the evidence not demanding the inference that the plaintiff in error was either an actual or an ostensible partner in the conduct of the business, the direction of a verdict against him was error.

Judgment reversed.


Jenkins, P. J., and Hill, J., concur.

Complaint; from Warren superior court — Judge Shurley. April 6, 1921.
L. D. McGregor, for plaintiff in error. M. L. Felts, contra.